Title: From John Adams to the President of Congress, No. 51, 24 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 24 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 495–498). printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:626–628.
     In this letter, received by Congress on 19 Feb. 1781, John Adams sent intelligence derived from newspaper reports originating at Stockholm, Ratisbone (Regensburg, Germany), Amsterdam, and The Hague. Included were reports on Russian demands for Swedish compliance with the principles of the armed neutrality, Russian naval preparations in the Baltic and White seas, the possibility of Estaing assuming command of a combined allied fleet, Dutch naval developments, and the progress of efforts to form a “universal Code for the Sea.” Finally, Adams provided an English translation of Hol­land’s memorial of 13 April to the States General regarding that body’s reply to Prince Gallitzin’s memorial.
    